DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
1.	The response, filed 10/7/2021, has been entered and made of record. Claims 1,2,4,6-19,21,65, and 66 are pending in the application.

2.	Applicant’s amendments to the claims have overcome the all claim objections and rejections under 35 U.S.C. 112(b).

Response to Arguments
Applicant’s arguments regarding claim 1 and the Yazdanfar et al. reference have been fully considered and are persuasive. Accordingly, any rejection based on this reference has been been withdrawn. Specifically, the Examiner agrees with Applicant’s argument that Yazdanfar’s quantitative figures of merit do not necessarily equate to the focal plane positions.






Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1,4,65, and 66 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Faris et al. (US 2019/0204577).
As to claim 1, Faris et al. teaches a method of imaging ([0215]), wherein the method uses a system for imaging (e.g., Fig. 1A) to image an object (Fig. 1A, sample “102”), the system for imaging comprises a lens (Fig. 1A, optical objective “104”), and the object (e.g., Figs. 5A or 5B) comprises a first object, a second object and a third object located at different positions on a first preset track ([0209] or [0210]; {The Examiner interprets the claimed three objects as sample sections that are sequentially scanned. That is, the first sample section is scanned first, the second section scanned second, and the third section scanned third.}), the method comprising:
allowing the lens and the first preset track to move relatively in a first predetermined relationship to acquire a clear image of the third object using the system for imaging without focusing ([0215], lines 1-8), the clear image of the third object being acquired when the third object is maintained within a depth of field of the lens (After reviewing the specification, the Examiner has been unable to find support for a feature of, first, determining whether the image of the third object is within a depth of field of the lens, then acquiring the image of the third object. However, the Examiner understands the claimed feature of acquiring a clear image of the third object to mean that focal plane positions of the first and second object are used to predict the predetermined relationship, and an assumption is made that this relationship will lead to a clear image of the third object where the third object is maintained within a depth of field of the lens. Therefore, the Examiner will interpret this limitation accordingly and submits that this same assumption is made in the predictive autofocusing of Faris et al. described in para. [0215].), the first predetermined relationship being determined by a focal plane position of the first object and a focal plane position of the second object ([0215], lines 1-15).
As to claim 4, Faris et al. teaches the method according to claim 1, wherein the determination of the first predetermined relationship comprises:
focusing on the first object using the system for imaging to determine first coordinates ();
focusing on the second object using the system for imaging to determine second coordinates; and
([0215], lines 11-15; {The first and second coordinates are the focal plane positions of two sample points determined prior to a current sample point.})
establishing the first predetermined relationship according to the first coordinates and the second coordinates, wherein the first coordinates represent the focal plane position of the first object, and the second coordinates represent the focal plane position of the second object ([0215], lines 1-15).
As to claim 65, Faris et al. teaches a system for imaging (Fig. 1A) an object (Fig. 5A or Fig. 5B), comprising a lens (Fig. 1A, optical objective “104”) and a control device (Fig. 1A, specialized control circuitry “112”), wherein the object comprises a first object, a second object and a third object located at different positions on a first preset track ([0209] or [0210]; {The Examiner interprets the claimed three objects as sample sections that are sequentially scanned. That is, the first sample section is scanned first, the second section scanned second, and the third section scanned third.}), the control device comprises a computer-executable program ([0094], lines 3-7; and/or [0359]), and the execution of the computer-executable program comprises performing the method of claim 1 (See above.).
As to claim 66, Faris et al. teaches a computer program product comprising instructions ([0094], lines 3-7; and/or [0359]), wherein, when executed by a computer, the instructions enable the computer to implement the method of claim 1 (See above.).

Allowable Subject Matter
Claims 2,6-19, and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter: As to claim 2, Faris et al. discloses a gridded 2D scanning pattern for the sample (e.g., Fig. 5A), and a middle square section in one row can be considered to be “between” far left and far right square sections in another row. However, the discussion in para. [0215] is limited, and there is no specific disclosure in Faris et al. that far left and right squares will be used to predict the focal place of a middle square. As to claim 6, Faris et al. can be read to scan five sample sections, where four previously scanned sample sections dictate the focal plane of the fifth sample section. However, claim 6 also requires that a focal plane position of the fourth object and the first predetermined relational movement dictate the second predetermined relational movement, a feature that Faris et al. does not specifically disclose. Claims 7-19 and 21 are allowable because they depend on claim 6.   


Conclusion
The following prior art made of record but not relied upon is considered pertinent to applicant's disclosure: Bredno et al. (US 2016/0370565) discloses using focal plane positions of past image samples to generate a model of autofocusing, presumably for future autofocusing.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J DANIELS whose telephone number is (571)272-7362.  The examiner can normally be reached on M-F 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY J DANIELS/Primary Examiner, Art Unit 2696                                                                                                                                                                                                        
7/17/2021